Citation Nr: 0511096	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from September 1968 to April 
1970, including a tour in Vietnam from March 1969 to April 
1970.  His military occupational specialty (MOS) was field 
artillery crewman and he received the Vietnam Service Medal 
and the Vietnam Campaign Medal.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

Unfortunately, further development of the evidence is needed 
before the Board can decide the claim for service connection 
for PTSD.  So this claim is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part 
concerning this claim.  However, the Board will go ahead and 
decide the other claim for a compensable rating for bilateral 
hearing loss.

FINDINGS OF FACT

1.  According to the results of his VA hearing tests, the 
only ones conducted in compliance with express VA regulation, 
the veteran has level III hearing or better in each ear.

2.  There is no indication the results of another hearing 
evaluation at a private clinic, possibly showing more severe 
hearing impairment, were obtained using the method required 
by express VA regulation; so the results of this evaluation 
are not sufficient for rating purposes.

CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Tables VI, VIA, VII, 
Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  
The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice by letter of October 2001, which was prior to the RO's 
denial in February 2003.  This was in accordance with the 
holding in Pelegrini II.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004 the Pelegrini II holding did 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of the 
case may satisfy this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the October 2001 VCAA notice letter that was 
provided to the appellant does not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that the appellant was otherwise fully notified of the 
need to give VA any evidence pertaining to this claim.  



The VCAA letter requested that the appellant provide or 
identify any evidence supporting this claim and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice the appellant, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) are on file and he was provided VA 
audiometric examinations for rating purposes.  Following 
receipt of his claim for a compensable rating for bilateral 
hearing loss in January 2001, he was provided a VA 
audiometric rating examination in July 2001.  Nevertheless, 
in his March 2003 notice of disagreement (NOD) he requested 
that he be provided another VA audiometric rating 
examination, and this was done in October 2003.  Also, he and 
his wife testified at the RO in support of his claim in June 
2003.  Furthermore, private audiograms conducted in 1998, 
1999, and as recently as May 2003 are on file, as well.  

The more recent statements and correspondence from the 
appellant and the appellant's representative do not make 
reference to or otherwise mention any additional treatment 
from other sources (e.g., private or non-VA, etc.).  

Also, as was explained to the appellant in the March 2003 
SOC, the rating assigned for bilateral hearing loss is based 
on a "mechanical" - meaning nondiscretionary, application 
of the schedular rating criteria to the results of 
audiometric testing.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. 4.1(2002); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  But 
where, as here, the determinative question at issue is 
whether a rating for an established service-connected 
disability is appropriate, his current level of functional 
impairment is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The Board notes that VA issued new regulations for evaluating 
diseases of the ears and other sense organs, including 
hearing loss, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
are codified at 38 C.F.R. §§ 4.85-4.87a (2004).  Where the 
applicable law or regulations change while a case is pending, 
the version most favorable to the claimant generally applies, 
absent congressional intent to the contrary.  But there is no 
authority for applying the revised criteria prior to their 
effective date, absent an express provision for this.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003).

In this particular case, however, the veteran filed his claim 
for an increased rating in January 2001, after the effective 
date of the new criteria.  So only the new criteria need be 
considered because the change from the old criteria to the 
new criteria did not occur during the pendency of his appeal.

In any event, substantively, the former and current criteria 
are the same except that the amended regulations added two 
new provisions for evaluating veterans with certain patterns 
of hearing impairment that cannot always be accurately 
assessed under section 4.85 because the speech discrimination 
test may not reflect the severity of communicative 
functioning that some veterans experience.  See 64 Fed. Reg. 
25,203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if 
puretone thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dBs or more, an evaluation could be based 
upon either Table VI or Table VI(a), whichever results in a 
higher evaluation.  In addition, under section 4.86(b), when 
a puretone threshold is 30 dB or less at 1000 Hertz, and is 
70 dB or more at 2000 Hertz, an evaluation could also be 
based either upon Table VI or Table VI(a), whichever results 
in a higher evaluation. 

Ratings for hearing loss range from noncompensable (i.e., 0 
percent) to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
38 C.F.R. § 4.85(a) and (d) (2004). 

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
And as already alluded to, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

An October 2003 statement from Dr. McElwain indicates the 
veteran had been seen since October 1998 for various 
complaints of the ears, nose, and throat.  A December 1998 
audiogram had revealed a sensorineural hearing loss that was 
worse in the high frequencies.  A September 1999 audiogram 
had revealed that his hearing loss was basically unchanged.  
Copies of those audiograms were attached.  

When examined by a VA audiologist in July 2001 in connection 
with his current claim, the veteran had the following pure 
tone threshold losses, in decibels, at the frequencies 
indicated:

	500	1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear		50	80	85	80	73.75

Left Ear		40	75	75	70	65

Also during the July 2001 VA audiometric evaluation, the 
veteran had the following speech recognition scores (using 
the Maryland CNC word list):

Right Ear	94%
Left Ear	92%

Thus, according to 38 C.F.R. § 4.85, Table VI, he has level 
II hearing acuity in each ear (i.e., bilaterally) - which, 
in turn, correlates to a noncompensable (0 percent) rating 
under Table VII, Diagnostic Code 6100.  

Submitted at the June 2003 RO hearing was the report of a May 
2003 audiology evaluation at a private clinic.  At that time 
the veteran had the following pure tone threshold losses, in 
decibels, at the frequencies indicated:

	500	1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear		55	65	70	90	70

Left Ear		45	65	70	80	65

Also during the May 2003 private audiometric evaluation, the 
veteran had the following speech recognition scores:

Right Ear	68%
Left Ear	72%

The report of the May 2003 private audiology evaluation, 
however, does not specify whether the speech recognition 
scores were obtained, as required by VA regulation, by using 
the Maryland CNC word list.  According to 38 C.F.R. § 4.85, 
Table VI, and assuming the speech recognition scores were 
obtained using the Maryland CNC word list, the veteran had 
level V hearing acuity in his left ear and level VI hearing 
acuity in his right ear - which, in turn, correlates to a 20 
percent rating under Table VII, Diagnostic Code 6100.

But when examined by a VA audiologist later that same year, 
in October 2003, in connection with his current claim, the 
veteran had the following pure tone threshold losses, in 
decibels, at the frequencies indicated:

	500	1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear		50	80	80	85	73.75

Left Ear		50	70	75	75	67.5

Also during the October 2003 VA audiometric evaluation, the 
veteran had the following speech recognition scores (using 
the Maryland CNC word list):

Right Ear	84%
Left Ear	88%

Thus, according to 38 C.F.R. § 4.85, Table VI, the veteran 
has level III hearing acuity in each ear (i.e., bilaterally) 
- which, in turn, correlates to a noncompensable (0 percent) 
rating under Table VII, Diagnostic Code 6100.

At the June 2003 RO hearing, the veteran's representative 
pointed out that the speech recognition scores obtained 
during the May 2003 private audiology evaluation differ 
significantly from those obtained during the 2001 VA 
audiology examination.  See page 14 of the transcript of the 
hearing.  But bare in mind, the more recent VA audiology 
evaluation in October 2003 revealed speech recognition scores 
that were more similar to those obtained by VA in 2001 
than during the May 2003 private audiology evaluation.  And 
since the results of the two VA audiology evaluations more 
closely resemble each other, and because it is not shown that 
the private audiology evaluation was conducted using the 
required Maryland CNC word list (although, admittedly, the 
puretone threshold levels are similar to those found on the 
VA audiology evaluations), only the two VA audiology 
evaluations can be used for rating purposes.  Consequently, 
since the results of the two VA audiology examinations do not 
show the veteran has a compensable hearing loss disability, a 
higher rating cannot be assigned.

The veteran also testified at his June 2003 RO hearing that 
he uses hearing aids obtained through VA.  See page 13 of the 
transcript of the hearing.  He said he has difficulty hearing 
if two or more people are talking at the same time.  See page 
15.  He also said he reads lips to understand speech, even 
when watching television, which is why he usually uses closed 
captions when watching television.  See page 16.  This latter 
testimony is independently substantiated by clinical records 
from the Western Pennsylvania Hospital in January 1999, when 
it was indicated that his using the closed captions function 
while watching television caused some problems with his 
family's enjoyment of this activity.

Nevertheless, as explained above, using the appropriate 
rating criteria, expressly required by VA regulation, means a 
noncompensable evaluation must be assigned.  While indeed 
sympathetic to the veteran's pleas, the Board reiterates this 
rating is derived entirely from an objective, systematic, 
"mechanical" application of the results of his July 2001 and 
more recent October 2003 VA hearing tests to the specific 
criteria of the applicable code, meaning the Board does not 
have any discretion whatsoever to conclude otherwise.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  And even the 
additional evidence submitted from the private audiology 
clinic does not allow the Board to conclude otherwise since, 
again, there is no objective indication the results of the 
hearing evaluation at that facility used the Maryland CNC 
Test, as expressly required by VA regulation.  See 38 C.F.R. 
§ 3.385.  If the evaluating audiologist there indeed did use 
the Maryland CNC Test for word recognition, then the veteran 
is encouraged to submit confirmation of this and refile his 
claim for a higher rating at the RO.

In the meantime, though, his claim for a higher (compensable) 
rating unfortunately must be denied.  The Board has 
considered the special provisions of 38 C.F.R. § 4.86(a) and 
(b).  But the audiological test results do not reflect 
puretone thresholds of at least 55 dB in each of the 
frequencies 1000, 2000, 3000, and 4000 Hertz.  The veteran 
has sufficient hearing loss (i.e., at least 55 dB) at most, 
but not all, of these designated frequencies, so 
unfortunately § 4.85(a) does not apply.  Neither do the 
results of his VA hearing tests show a simultaneous puretone 
threshold of 30 dB or less at 1000 Hertz and a puretone 
threshold of 70 dB or more at 2000 Hertz, as required by 
§ 4.86(b).  Thus, he does not have the "exceptional patterns 
of hearing impairment" contemplated by this regulation.  
And inasmuch as these special provisions do not apply, and 
the preponderance of the evidence is against his claim 
otherwise, his appeal must be denied.  38 C.F.R. § 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran also is not shown to warrant consideration for an 
extra-schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  There is no indication he has experienced 
"marked" interference with his employment - meaning above 
and beyond that contemplated by his assigned rating, or that 
he has been frequently hospitalized for hearing impairment as 
to render impractical the application of the regular 
schedular standards.  Consequently, the Board does not have 
to remand this claim to the RO for further consideration of 
this issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for a compensable rating for the bilateral hearing 
loss is denied.  




REMAND

As for the claim for service connection for PTSD, a February 
1971 report from Dr. Caparosa indicates the veteran was seen 
in August 1968, just prior to entering the military in 
September 1968, for several relevant complaints.  And the 
diagnoses included an anxiety tension state.  However, these 
pre-service clinical records are not currently on file for 
consideration, so an attempt should be made to obtain them.

As for the veteran's SMRs, they are negative for psychiatric 
disability or symptoms.  The RO previously attempted to 
obtain his service personnel records, but they are not on 
file.  In January 1971 the veteran reported that he had been 
treated since service by Dr. Green.  The RO requested records 
from Dr. Green in February 1971, but there was no response.

38 U.S.C.A. § 5103A(a) and (b) (West 2002) and 38 C.F.R. 
§ 3.159(c) (2004) require that VA will make reasonable 
efforts, generally consisting of an initial request and at 
least one follow-up request, for private medical or 
occupational records and state and local government records.  
A follow-up request is not required if the response to the 
initial request indicates the records do not exist or a 
follow-up request would be futile.  

So the RO should again attempt to obtain the Dr. Green's 
records.

Some post-service private clinical records show diagnoses of 
depression or major depression due to post-service 
situational factors.  PTSD also was diagnosed.

The veteran discussed his alleged combat stressors in an 
August 2001 questionnaire.  During a VA psychiatric 
examination in December 2001, it was reported that he 
had been seen for about the previous 11 years at the Western 
Pennsylvania Hospital (and records since January 1999 from 
this facility already are on file).  His reported stressors 
were recorded.  The diagnosis was recurrent major depression.  
It was noted that the results of some psychological testing, 
if adjusted for standard deviation, fell on the lower cusp 
for the range most often identified with PTSD.  Medication 
for his depression possibly may have helped to interrupt or 
moderate any concomitant PTSD symptoms.  While this might 
suggest some risk or inclination for PTSD, objective 
examination was negative for PTSD both in terms of symptom 
range (absence of some criteria symptoms) and symptom 
severity (some symptoms currently present being sub-
threshold).  Current sub-clinical features were primarily 
significant for some heightened startle reaction, 
occasional nightmares, and heightened discomfort in crowds.  

Dr. Groff stated in May 2003 that he initially had treated 
the veteran in February 2994 for depression, but that he also 
had a history of PTSD.  And he continued to suffer from 
chronic PTSD.  

In October 2003, the RO informed the veteran that a letter 
earlier that month for records from Dr. Straka had been 
returned because it was undeliverable.  So the veteran was 
requested to complete and return the necessary authorization 
form with the current correct address for Dr. Straka.  But no 
such address has yet been provided by the veteran.

Also in this case, there has been no attempt to verify 
whether the veteran engaged in combat against enemy forces, 
as he testified during his RO hearing in June 2003 (see pages 
4, 5, 17 and 18 of the transcript).  He also has alleged this 
in many other statements, including his responses in August 
2001 to a VA questionnaire and during his VA examination in 
December 2001.  Concerning this, he claimed at the December 
2001 psychiatric examination and the RO hearing that a friend 
was missing in action (MIA) in November 1969 when that 
friends' firebase was overrun, and the veteran's firebase was 
almost overrun the next day.

Service connection for PTSD requires:  (1) a current 
diagnosis of the condition in accordance with § 4.125(a); (2) 
credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between the current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  



When, as in this particular case, there is a current 
diagnosis of PTSD, the sufficiency of the claimed in-service 
stressor is presumed.  Cohen, at 144.  But credible evidence 
that the claimed in-service stressor actually occurred is 
still required.  38 C.F.R. § 3.304(f).  And "credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence."  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  Corroboration does not require, however, "that 
there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process." Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
Whether a veteran has submitted sufficient corroborative 
evidence of his claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Hence, should the RO determine on remand the veteran engaged 
in combat and that his stressor is combat related, or that he 
has a verified non-combat stressor, he should be afforded a 
VA psychiatric examination to obtain a medical opinion 
indicating whether it is as likely as not that he has PTSD as 
a result of the stressor.

Accordingly, the claim for service connection for PTSD hereby 
is remanded to the RO for the following development and 
consideration:

1.  Obtain the veteran's service personnel 
records.

2.  Ask the veteran to complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of Drs. Caparosa, Green, Groff, 
and Straka.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

3.  Prepare a letter asking the U.S. Armed 
Services Center for Unit Records Research 
(USASCURR) to provide any available information 
that might corroborate the veteran's alleged 
stressors.  To facilitate this, send the USASCURR 
copies of his personnel records obtained showing 
service dates, duties, and units of assignment, 
etc.  Also send the USASCURR a copy of this 
remand, copies of past letters from the veteran 
describing his combat experiences, including his 
August 2001 responses on a VA questionnaire, a 
copy of the report of the December 2001 
VA psychiatric examination, and a copy of the 
transcript of his June 2003 RO hearing.  

Specifically ask the USASCURR or, if necessary, 
the National Personnel Records Center (NPRC) for 
any incident or casualty reports or police reports 
or other records that might document the incidents 
in question and to provide any available 
information that might corroborate the events 
during service that the veteran alleges were 
stressors.  

4.  Then prepare a list of any stressors that were 
independently verified (or presumed confirmed if 
combat-related) and place this list in the 
veteran's claims file.  



5.  If, and only if, sufficient information is 
obtained verifying the veteran's alleged 
participation in combat or a noncombat-stressor, 
schedule him for a VA psychiatric examination to 
obtain an opinion indicating whether it is at 
least as likely as not (i.e., a 50-percent 
or greater probability) that:  (1) he has PTSD 
and, if he does, (2) it is a result of the 
stressor(s) either independently verified or, for 
combat, presumed confirmed.  Inform the designated 
examiner that only an independently verified 
stressor or, for combat, a presumed confirmed 
stressor (from the list prepared) can serve as a 
predicate for linking the PTSD to service.  And to 
facilitate making these important determinations, 
send the claims folder to the examiner for a 
review of the veteran's pertinent medical history.  

The rationale for all opinions expressed should be 
discussed.  The examination report must confirm 
that the claims folder was reviewed. 

The diagnosis on VA psychiatric examination in 
December 2001 that the veteran did not have PTSD, 
or that it might have been masked by medication, 
should be reviewed and any inconsistencies between 
the findings, diagnosis or opinion of the current 
VA examiner and others, including the December 
2001 VA psychiatric examination, should be 
explained.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

6.  Review the report of the examination to ensure 
it contains responses to the questions posed.  If 
not, take corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the claim for service 
connection for PTSD in light of the additional 
evidence obtained.  If the claim continues to be 
denied, send the veteran and his representative an 
SSOC and give them time to respond before 
returning the case to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran need 
take no action until he is otherwise notified.  He has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


